The opinion of the court was delivered by
Breaux, J.
Plaintiff sued out an injunction claiming exemption from taxation on the property described in the petition.
The defendant presented the plea of general denial.
The case was tried.
The judgment appealed from making the injunction perpetual and decreeing the exemption of the property is not signed, nor is there any evidence that it has been actually signed. It was intended to be definitive, and to decide all the points in controversy.
A judgment is incomplete until signed.
That it may be appealed from it must be signed. Bertrand Saloy vs. Collins, 30 An. 63; Jacob vs. Preston, 31 An. 514.
The court will notice ex officio that the judgment is not signed. Chartier vs. Police Jury, 9 An. 42.
Appeal is dismissed at defendant’s costs.